          Case 5:14-cr-00342-C Document 122 Filed 08/04/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                           Plaintiff,        )
                                             )
                 vs.                         )         No. CR-14-342-C-01
                                             )
MAURICE MORLEE JOHNSON,                      )
                                             )
                           Defendant.        )

                                         ORDER

       Defendant has filed a Motion seeking a recommendation from the Court for early

compassionate release.     He has also filed a second Motion providing additional

information about his medical condition and requesting a modification in how his

sentence is completed. Plaintiff has filed a Response to the Motions and the matter is

now at issue.

       As Plaintiff notes, the relevant statute – 18 U.S.C. § 3582(c)(1)(A) – imposes three

criteria: (1) filing requirements; (2) extraordinary and compelling reasons; and (3) that

the reduction is consistent with the 18 U.S.C. § 3553 factors. Here, Defendant has

satisfied the filing requirement, as the current request is filed more than 30 days after

requesting relief from the facility warden. It is on the next two factors that Defendant’s

request fails.

       While Defendant does appear to have two medical conditions (obesity and high

blood pressure) that increase his health risk should he contract COVID-19, those factors

are insufficient to warrant the relief requested.     The family situation outlined by
          Case 5:14-cr-00342-C Document 122 Filed 08/04/20 Page 2 of 2




Defendant does not constitute an extraordinary and compelling reason under the relevant

policy. Even if the Court were to find the medical and family conditions as extraordinary

and compelling, Defendant would not be entitled to relief. As noted above, any relief

must also be consistent with the 18 U.S.C. § 3553 factors. As Plaintiff notes in its

Response, the nature of Defendant’s criminal conduct and the relatively short amount of

his sentence that has been served weigh against early release.

       To the extent Defendant seeks emergency-based home confinement, the Court

finds that remedy is inappropriate. As Plaintiff notes, Defendant is currently housed at a

high security facility and his scores on a recidivism analysis indicate he is a high risk for

recidivism.

       For the reasons set forth herein, Defendant’s Motions seeking compassionate relief

(Dkt. Nos. 115, 116) are DENIED.

       IT IS SO ORDERED this 4th day of August, 2020.




                                             2
